Order entered July 30, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00651-CV

 ANDREW WHITE, CHELSEA BALESTRA, WESLEY MURRAY, DAVID GAWLAS,
                  AND BENJAMIN LORD, Appellants

                                            V.

                          NHI-REIT OF AXEL, LLC, Appellee

                         On Appeal from the 95th District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-07841

                                        ORDER
      Before the Court is appellant Benjamin Lord’s July 30, 2019 unopposed motion for

voluntary dismissal of his appeal. We GRANT the motion and DISMISS Lord’s appeal. The

appeals of Andrew White, Chelsea Balestra, Wesley Murray, and David Gawlas remain pending.


                                                  /s/   ROBERT D. BURNS, III
                                                        CHIEF JUSTICE